NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEXANDRA FERREIRA DA SILVA,                    No.    18-72599

                Petitioner,                     Agency No. A216-266-421

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Alexandra Ferreira Da Silva, a native and citizen of Brazil, and a citizen of

Portugal, petitions pro se for review of the Board of Immigration Appeals’ order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014), and review de novo due process

claims, Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir. 2005). We deny the

petition for review.

        Substantial evidence supports the agency’s determination that Ferreira Da

Silva failed to establish that she was or would be persecuted in Brazil or Portugal

on account of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Ferreira Da Silva’s asylum and withholding of removal claims

fail.

        Substantial evidence also supports the agency’s denial of CAT relief because

Ferreira Da Silva failed to show it is more likely than not that she would be

tortured by or with the consent or acquiescence of the government if returned to

Brazil or Portugal. See Garcia-Milian, 755 F.3d at 1033-35 (concluding that

                                          2                                      18-72599
petitioner did not establish the necessary state action for CAT relief).

      We reject Ferreira Da Silva’s contention that the IJ violated her due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring substantial

prejudice to prevail on a due process claim).

      All pending motions are denied.

      PETITION FOR REVIEW DENIED.




                                          3                                  18-72599